internal_revenue_service number release date index number --------------------------- --------------------------------------------- --------------- ------------------------------ in re ---------------------------- - department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 - plr-141041-03 date november legend taxpayer ---------------------------------------------------------------------------------------------- ------------------------- taxpayer ---------------------------------------------------------------------------------------------- date trust a ------------------------- -------------------------- ---------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- ----------------------- date trust b -------------------------- ---------------------------------------------------------------------------------------------- ----------------------- ------- --------- ------- --------- ------- ----------- ------- ------- ------- --------- ------- ------- ------- --------- year a year b year c year year year d year year year e accountant ------------------------- date ---------------------- dear ----------- this is in response to your letter dated date on behalf of taxpayer and taxpayer requesting an extension of time under ' g of the internal_revenue_code and ' of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer and taxpayer established trust a an irrevocable_trust for the benefit of their children and more remote descendants article v paragraph dollar_figure of trust a provides that the beneficiaries of the trust are the children of taxpayer and taxpayer asettlors the settlors grandchildren including all grandchildren who are subsequently born to or legally adopted by settlors children and all descendants of any deceased grandchild paragraph dollar_figure further provides that until the deaths of the settlors the trustee shall hold the trust estate including all additions as an undivided fund for the benefit of the beneficiaries during such time the trustee shall have the power to distribute the net_income and principal of the trust to the beneficiaries in such amounts as the trustee in the trustee s sole discretion shall determine upon the death of the last to die of the settlors the trustee shall divide the trust estate into five equal shares named respectively for the settlors children upon the death of any of settlors children the share created for that child shall be divided into as many equal sub-shares as are equal to the number of children of such deceased child who are then living and the number of children of such deceased child who are deceased leaving issue then surviving article v paragraph a provides that the trustee shall pay to or for the benefit of settlors children and or settlors grandchildren and the descendants of any deceased grandchild such parts of the income and principal of each share and sub-share as the trustee deems advisable in the trustee s absolute discretion for their health maintenance support and education until each share and sub-share is distributed by way of final distribution all income shall be distributed not less frequently than quarter-annually to each beneficiary who is twenty-one years of age except that if the trustee so elects any portion or all of the net_income otherwise distributable may be retained by the trustee and added to principal such parts of the principal of such share may be paid to the child and the child s children and the descendants of the child s deceased children in the trustee s absolute discretion for the uses and purposes set forth above article v paragraph b provides that upon the death of any child of the settlors the trustee shall distribute and pay the principal of each sub-share created for each grandchild of settlors from the share of such deceased child as follows one-third of the value of such grandchild s sub-share at the age of twenty-five years one-half of the value of the balance of such grandchild s sub-share at the age of thirty years and the balance of such grandchild s sub-share at the age of thirty-five years article v paragraph c provides that in the event a sub-share is created for the issue of any deceased grandchild of settlors or in the event any grandchild of settlors’ dies before receiving all of the assets of his or her respective sub-share leaving issue then surviving the trustee shall pay and distribute the sub-share of such deceased grandchild of settlors to the issue of such deceased grandchild per stirpes on date taxpayer established trust b an irrevocable_trust for the benefit of her children and more remote descendants the preamble of trust b provides that during taxpayer 2's life the principal shall be held as a single trust divided into five separate equal shares one for each of taxpayer 2's children article i paragraph dollar_figure of the trust provides that after the expiration of the initial period the trustees shall divide the initial trust estate into five separate equal trusts one to be held for each of taxpayer 2's children article i paragraph a provides that the trustees shall pay to the primary beneficiary of a_trust at least annually such amounts of the net_income and principal as the trustees deem proper for his or her needs each trust held for a child shall be held for such child s life article i paragraph b provides that any trust income not distributed under article i paragraph a may be distributed to or for the benefit of the primary beneficiary s lineal_descendants as the trustees deem proper the trustees may also distribute such amounts of principal to or for the benefit of such lineal_descendants as the trustees deem proper for the welfare of each article i paragraph d provides that upon the death of a primary beneficiary the primary beneficiary may appoint his or her trust to or for the benefit of any of taxpayer 2's lineal_descendants but not to or for the benefit of such beneficiary or their estate or their creditors and their spouses including such beneficiary s spouse provided that i any trust property appointed in favor of spouses of taxpayer 2's lineal_descendants shall not exceed one-half of the deceased primary beneficiary s trust in the aggregate and shall be appointed in trust for the life of each spouse ii any trust appointed to taxpayer 2's lineal_descendants shall remain in this trust until he or she reaches age and iii the instrument by which the primary beneficiary appoints his or her trust shall be executed with the same formalities of a will and shall contain an express reference to the limited_power_of_appointment article i paragraph e provides that upon the death of a primary beneficiary any part of such primary beneficiary s trust which he or she does not effectively appoint shall be divided among and held in separate trusts under this paragraph for the following persons as primary beneficiaries i for his or her lineal_descendants per stirpes or ii if a deceased primary beneficiary leaves no living lineal descendant for taxpayer 2's lineal_descendants per stirpes in year taxpayer and taxpayer each transferred dollar_figurea to trust a in year taxpayer and taxpayer each transferred dollar_figureb to trust a in year taxpayer transferred dollar_figurec to trust b in year taxpayer and taxpayer each transferred dollar_figurea to trust a in year and year taxpayer and taxpayer each transferred dollar_figured to trust a in year and year taxpayer and taxpayer each transferred dollar_figurea to trust a in year taxpayer transferred dollar_figuree to trust a taxpayer and taxpayer relied on their long-time accountant accountant to prepare their form sec_709 united_states gift and generation-skipping_transfer_tax return agift tax returns for year sec_1 through on each of the gift_tax returns and amended gift_tax returns filed by taxpayer and taxpayer for year sec_1 through taxpayer and taxpayer each elected under ' to treat the gifts made by them to third parties during the calendar_year as made one-half by each of them taxpayer 1's and taxpayer 2's year transfers to trust a were reported on amended year gift_tax returns no allocation of taxpayer 1's or taxpayer 2's gst_exemption was made on the year amended gift_tax returns taxpayer 1's and taxpayer 2's year transfers to trust a were reported on year gift_tax returns however no allocation of their gst exemptions was made in date taxpayer and taxpayer each filed amended year gift_tax returns for purposes of making a late allocation of their respective gst exemptions for transfers made to trust a in year in preparing taxpayer 1's and taxpayer 2's amended year gift_tax returns accountant mistakenly believed that a portion of the transfers to trust a benefitting the grandchildren of taxpayer and taxpayer was exempt from the gst tax and accordingly allocated an insufficient amount of each taxpayer s gst_exemption taxpayer 2's year transfer to trust b was reported on taxpayer 2's year gift_tax_return taxpayer also filed a year gift_tax_return and pursuant to the taxpayers election under ' taxpayer reported one-half the value of taxpayer 2's year transfers along with his other year transfers no allocation of taxpayer 1's or taxpayer 2's gst_exemption was made with respect to the year transfer to trust b taxpayer 1's and taxpayer 2's year transfers to trust a were reported on year gift_tax returns however as discussed above accountant mistakenly allocated an insufficient amount of each taxpayers gst_exemption taxpayer 1's and taxpayer 2's year transfers to trust a were reported on year gift_tax returns however accountant mistakenly allocated an insufficient amount of each taxpayers gst_exemption taxpayer 1's and taxpayer 2's year transfers to trust a were reported on year gift_tax returns however accountant mistakenly allocated an insufficient amount of each taxpayers gst_exemption taxpayer 1's and taxpayer 2's year transfers to trust a were reported on year gift_tax returns however accountant mistakenly allocated an insufficient amount of each taxpayers gst_exemption taxpayer 1's and taxpayer 2's year transfers to trust a were reported on year gift_tax returns however accountant mistakenly allocated an insufficient amount of each taxpayers gst_exemption taxpayer 1's year transfer to trust a was reported on taxpayer 1's year gift_tax_return taxpayer also filed a year gift_tax_return and pursuant to the taxpayers election under ' taxpayer reported one-half the value of taxpayer 1's year transfers no allocation of taxpayer 1's or taxpayer 2's gst_exemption was made with respect to the year transfer to trust a taxpayer and taxpayer have requested the following rulings an extension of time under ' g and and to make allocations of taxpayer s and taxpayer 2's respective gst exemptions with respect to the transfers to trust a in year year and year sec_4 through and the transfer to trust b in year that the allocations will be effective as of the respective dates of the transfers to trust a and trust b and that the allocations shall be made based on the value of the property transferred to trust a and trust b as of the respective dates of the original transfers sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b or c the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of ' g which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore taxpayer and taxpayer are granted an extension of time of days from the date of this letter to make allocations of taxpayer s and taxpayer 2's available gst exemptions with respect to the transfers to trust a and trust b the allocations will be effective as of the dates of the transfers to the trusts and the gift_tax values of the transfers to the trusts will be used in determining the amount of gst_exemption to be allocated to the trusts these allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to trust a and trust b or whether the property transferred is eligible for the gift_tax annual exclusion under ' b except as specifically ruled herein we express or imply no opinion on the federal in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer and taxpayer this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries
